TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00615-CR


George Andre Clark, Appellant

v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 9014039, HONORABLE FRANK W. BRYAN, JR., JUDGE PRESIDING






Appellant's motion to dismiss this appeal is granted.  See Tex. R. App. P. 42.2(a). 
The appeal is dismissed.



  
				David Puryear, Justice
Before Chief Justice Aboussie, Justices B. A. Smith and Puryear
Dismissed on Appellant's Motion
Filed:   November 29, 2001
Do Not Publish